 

> > > > > > > > > > > > > > > > > > PRODUCT MARKETING SERVICE AGREEMENT

 

This Agreement is made effective as of October 31, 2014 by and between:

 

Mr. Kamal Etefia,an individual having an address at 2 Allée Scheurer Kestner
92150 SURESNES, France (the “Provider”)

 

AND

 

ImmunoClin Corporation, 1800 Wyoming Avenue, NW, 3rd Floor, Washington, DC 20009
USA, represented by Dr. Dorothy Bray, acting as Director, President and CEO (the
“Recipient”)

Together, the Provider and the Recipient are the Parties or individually, a
Party.

 

WHEREAS

 

(A) The Recipient requires product marketing services for its nutraceutical
products that Provider can provide; and

 

(B) The Provider is willing to provide such product marketing services in return
for appropriate compensation.

 

 

NOW, THEREFORE, the Parties agree as follows:

 

 

1.      Product Marketing Services

 

1.1.   Product Marketing Services. During the term of this Agreement, the
Provider will provide nutraceutical product marketing services (the “Services”)
to the Recipient, and such other product marketing services from time to time as
agreed between the Parties.

 

1.2.   Compensation. As compensation for the provision of the Services in the
first year (defined as the date of signing this Agreement plus one year), the
Recipient shall pay the provider two hundred fifty thousand (250,000) newly
issued S8 registered free-trading shares of common stock of the Recipient (the
“Shares”), par value $0.001 per share, which shall be fully paid for and earned
on the signing of this Agreement.  Fifty thousand (50,000) of the Shares (the
value of such shares as of October 31, 2014 is two hundred thousand USD
($200,000)) shall be deemed earned and issued immediately upon signing this
Agreement and two hundred thousand (200,000) of the Shares (the value of such
shares shall be determined by the closing price of the Recipient’s common stock
on January 1, 2015) shall be deemed earned and issued on January 1, 2015. Shares
earned, revocation, and cancellation are subject to Termination provisions under
Section 6 of this Agreement.

 

2.      Costs and Expenses

 

2.1.   The Provider’s Expenses. All expenses incurred by the Provider in
operating its business shall be borne by the Provider.

 

2.2.   The Recipient’s Expenses. The Recipient shall be responsible for all
expenses incurred in operating its business.

 



                              



 

3.      Confidential Information

 

Each Party shall retain in confidence and shall not disclose to any other Person
any information furnished by the other Party on a confidential basis under or in
connection with the business of that other Party without prior written consent. 
The Provider agrees to sign a full NDA provided by the Recipient prior to
commencement of the Services under this Agreement.

 

4.      The Provider’s Best Efforts

 

The Provider will use its best efforts, skill and experience in rendering the
Services described in Section 1. However, in the absence of fraud or gross
negligence on the part of the Provider or any of its officers or employees,
neither the Provider nor any of its officers or employees shall be responsible
for, and the Recipient will hold the Provider and such persons harmless against,
any and all claims or charges (and the cost and expense of defending against
them) relating to the performance of the Services hereunder. None of the
Provider's services described in this Agreement involve stock promotion or
capital raising activities.

 

5.      Term

 

This Agreement shall continue in full force and effect for a period of one
(1) year unless one Party notifies the other Party, in writing, of its intent to
terminate the agreement, pursuant to the notice and termination requirements of
Sections 6 and 7, below.

 

6.      Termination

 

6.1.   By the Provider. The Provider may, at its sole option, terminate this
Agreement by giving written notice of termination to the Recipient at least
thirty (30) days prior to the date of such termination, conditioned as follows:

 

a)      If by reason of any applicable legislation or act of the governments of
the countries of either Party, the performance of any material obligations under
this Agreement, the Services hereunder or the remittance of any money payable
hereunder is or becomes prohibited; or

 

b)      If for any reason other than the default of the Provider, the Recipient
fails or is unable to perform any of its material obligations under this
Agreement, and such default continues for thirty (30) days or more after written
demand for performance given to the Recipient by a person authorized to give
such demand by the Board of Directors of the Provider; and

 

c)      If Provider initiates termination and/or is unable to perform the
Services for any reason, then seventy percent (70%) of the Shares or the
equivalent value of the Shares if previously sold and liquidated shall be
forfeited and returned to the Recipient within thirty (30) days of such
termination or failure to perform the Services.  To be clear, in the spirit of
this Agreement, if the notice of termination occurs prior to January 1, 2015,
the Recipient may at its sole discretion deem the Provider fully paid and
consequently not deliver and/or effectuate a cancellation of the portion of the
Shares expected to be provided or to vest on January 1, 2015.

 

6.2.   By the Recipient.  The Recipient may, at its sole option, terminate this
Agreement by giving written notice of termination to the Recipient at least
thirty (30) days prior to the date of such termination, conditioned as follows:

 

a)      If by reason of any applicable legislation or act of the governments of
the countries of either Party, the performance of any material obligations under
this Agreement are or become prohibited; or

 

b)      If for any reason other than the default of the Recipient, the Provider
fails or is unable to perform any of its material obligations under this
Agreement, and such default continues for thirty (30) days or more after written
demand for performance given to the Provider by a person authorized to give such
demand by the Board of Directors of the Recipient; and

 

c)      If Recipient initiates termination and/or is unable to perform its
obligations hereunder for any reason, then seventy percent (70%) of the Shares
or the equivalent value of the Shares if previously sold and liquidated by the
Provider shall be forfeited and returned to the Recipient within thirty (30)
days of such termination.  To be clear, in the spirit of this Agreement, if the
notice of termination occurs prior to January 1, 2015, the Recipient may at its
sole discretion deem the Provider fully paid and consequently not deliver and/or
effectuate a cancellation of the portion of the Shares expected to be provided
or to vest on January 1, 2015.





                              



7.      Notice

 

Any notices required or allowed hereunder shall be in writing and given by
registered air mail letter or by email to the Parties at the following addresses
or to such other address as may be furnished by one Party to the other:

 

PROVIDER:

Mr. Kamal Etefia

2 Allée Scheurer Kestner

92150 SURESNES

FRANCE

 

RECIPIENT:

ImmunoClin Corporation

Attn:  Chad S. Johnson, Esq.

1800 Wyoming Avenue, NW

3rd Floor

Washington, DC 20009

USA

 

8.      Independent Contractors

 

This Agreement does not create a principal or agent, employer or employee
partnership, joint venture, or any other relationship except that of independent
contractors between the Parties. Nothing contained herein shall be construed to
create or imply a joint venture, principal and agent, employer or employee,
partnership, or any other relationship except that of independent contractors
between the Parties, and neither Party shall have any right, power or authority
to create any obligation, express or implied, on behalf of the other in
connection with the performance hereunder.

 

9.      Assignment



This Agreement may not be transferred or assigned by either Party without the
prior written

consent of the other Party.

 

10.  Entire Agreement



This Agreement constitutes the entire agreement and understanding between the
Provider and the Recipient with respect to the subject matter of this Agreement.
The Parties agree that all previous agreements regarding the same subject matter
are superseded in full by this Agreement.

 

 

11.  Governing Law

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the United States and the venue for any dispute or claim arising out of this
Agreement shall be governed by the laws of the State of Nevada without regard to
conflicts of law.

 

12.  Counterparts

 

This Agreement is made in duplicate, each of which shall be an original and held
by each party, but all counterparts shall together constitute one and the same
instrument.  Electronic and/or digital communications and signatures are
expressly permitted.

 

 

> > > > > > > > > > > > > > > > > > > <SIGNATURE PAGE FOLLOWS>

 

 



                              



 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above-mentioned.



 

 

 

 

 

RECIPIENT:
IMMUNOCLIN CORPORATION
                                                           



 

Per: /s/  Dorothy H.
Bray                                                                                      

 

______________________________________                                                       

Dorothy H. Bray, Ph.D., Director, President & CEO
                                                  

 

Per: /s/  Chad S. Johnson

___________________________________________                                                         

Chad S. Johnson, Esq., Director, COO & General Counsel

 

 

 

 

PROVIDER:

 

Per: /s/  Mr. Kamal Etefia

_______________________________

Mr. Kamal Etefia

 

 

 

 



                              



 

 

 